DETAILED ACTION
Notice to Applicant
 
1.               The following is a NON-FINAL office action upon examination of application number 16/329,349 filed on 02/28/2019. Claims 1-15, 18-20, and 23-24 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	The preliminary amendment filed on 02/28/2019 has been entered, which amends paragraph [0001] of the Specification, amends claims 10-11 and 23, and cancels claims 16-17, 21 and 22.

Priority

4.	Application 16/329,349, filed 02/28/2019 is a national stage entry of PCT/CN2018/103588, International Filing Date: 08/31/2018 and claims foreign priority to 201710919334.2, filed 09/30/2017. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement

5.	The information disclosure statements (IDS) filed on 08/14/2019 and 08/02/2021 have been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Objections

6.	Claims 3 and 14 are objected to because of the following informalities: typographical errors. 

7.	Claim 3 recites “The server according to claim 2, wherein the reference factor comprises a system score, and the processor is further configured to: obtain identifying information in the electronic carrier of the artwork to be marked; determine a reference artwork of a same type as the artwork to be marked according to the identifying information, wherein each of the at least one evaluation item of the reference artwork has a predetermined reference value; score the marked value of the artwork to be marked according to the predetermined reference value of the reference artwork, to obtain the system score.” The claim limitation reciting “determine a reference artwork of a same type as the artwork to be marked according to the identifying information, wherein each of the at least one evaluation item of the reference artwork has a predetermined reference value;” lacks the necessary article (e.g., “and”) after the semicolon to logically link the limitation to the subsequent limitation recited in the claim. Claim 3 should recite “The server according to claim 2, wherein the reference factor comprises a system score, and the processor is further configured to: obtain identifying information in the electronic carrier of the artwork to be marked; determine a reference artwork of a same type as the artwork to be marked according to the identifying information, wherein each of the at least one evaluation item of the reference artwork has a predetermined reference value; and score the marked value of the artwork to be marked according to the predetermined reference value of the reference artwork, to obtain the system score.” Appropriate correction is required.

8.	Claim 14 recites “The method according to claim 13, wherein the reference factor comprises a system score, and the method further comprises: obtaining identifying information in scoring the marked value of the artwork to be marked according to the predetermined reference value of the reference artwork, to obtain the system score.” The claim limitation reciting “determining a reference artwork of a same type as the artwork to be marked according to the identifying information, wherein each of the at least one evaluation item of the reference artwork has a predetermined reference value;” lacks the necessary article (e.g., “and”) after the semicolon to logically link the limitation to the subsequent limitation recited in the claim. Claim 14 should recite “The method according to claim 13, wherein the reference factor comprises a system score, and the method further comprises: obtaining identifying information in the electronic carrier of the artwork to be marked; determining a reference artwork of a same type as the artwork to be marked according to the identifying information, wherein each of the at least one evaluation item of the reference artwork has a predetermined reference value; and scoring the marked value of the artwork to be marked according to the predetermined reference value of the reference artwork, to obtain the system score.” Appropriate correction is required.

9.	Claim 24 is objected to because of the following informalities: omitted status identifier. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), . Appropriate correction is required.

Claim Rejections - 35 USC § 112

10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.	Claims 3-10, 14-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

12.	Claim 3 recites “obtain identifying information in the electronic carrier of the artwork to be marked.” The limitation “the electronic carrier of the artwork to be marked” lacks antecedent basis because the claim does not introduce “an electronic carrier of an artwork to be marked,” and is also determined indefinite because it is not clear whether Applicant intended for “the artwork to be marked” to refer to “a file to be marked,” previously introduced in independent claim 1, or whether Applicant intended, alternatively, to refer to “an artwork to be marked.” For examination purposes, the claim limitation is interpreted as reciting “obtain identifying information in an electronic carrier of an artwork to be marked.” Appropriate correction is required.
the electronic carrier of the reference artwork is stored in a local repository, or the reference artwork is obtained from a remote cloud.” However, the limitation “the electronic carrier of the reference artwork” lacks antecedent basis because the claims do not introduce “an electronic carrier of the reference artwork.” For examination purposes, the claim limitation is interpreted as reciting “wherein an electronic carrier of the reference artwork is stored in a local repository, or the reference artwork is obtained from a remote cloud.” Appropriate correction is required.

14.	Claims 5, 7, 9, 18, and 20 also recite the limitation of “the artwork to be marked,” which lacks antecedent basis and therefore render the claims indefinite. Appropriate correction is required. 

15.	Claim 10 recites “remove prompting information in the electronic carrier of an initial artwork.” However, the limitation “the electronic carrier of an initial artwork” lacks antecedent basis because the claims do not introduce “an electronic carrier of an initial artwork.” For examination purposes, the claim limitation is interpreted as reciting “remove prompting information in an electronic carrier of an initial artwork.” Appropriate correction is required.

16.	Claim 14 recites “obtaining identifying information in the electronic carrier of the artwork to be marked.” However, the limitation “the electronic carrier of the artwork to be marked” lacks antecedent basis because the claims do not introduce “an electronic carrier of an artwork to be marked”, and is also determined indefinite because it is not clear whether Applicant intended for “the artwork to be marked” to refer to “a file to be marked,” previously introduced  in independent claim 12, or whether Applicant intended, alternatively, to refer to “an artwork to be marked.” For examination purposes, the claim limitation is interpreted as reciting “obtaining 

17.	All claims dependent (i.e., claims 4, 8, 15, and 19) from above rejected claims are also rejected as indefinite due to dependency.

Claim Rejections - 35 USC § 101

18.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

19.	Claims 1-15, 18-20, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

20.	Claims 1-15, 18-20, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the server (claims 1-11 and 23-24) and method (claims 12-15 and 18-20) are directed to at 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing personal behavior, relationships or interactions (i.e., behavior/performance of artwork appreciators) and steps that fall under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind (including an observation, judgement, evaluation, opinion). With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- a receiver, configured to receive a marked result of the user from the terminal (The “receive” step falls under “methods of organizing human activity” because it covers activity for managing personal behavior, relationships or interactions because the “receive” concerns to human activity performance based on behavior or interactions of art appreciators (i.e., the user)); and 
- a processor, configured to provide feedback on accuracy of the marked result of the user according to a reference factor (The step for providing feedback on accuracy of the marked result of the user according to a reference factor falls under “methods of organizing human activity” because it encompasses evaluation of human performance based on behavior or interactions of art appreciators, and falls within the realm of a “mental process” since the step can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper).
- wherein the file is marked by the user based on at least one evaluation item, and the marked result includes a marked value corresponding to each of the at least one evaluation item (i.e., The marking by the user based on at least one evaluation item falls under “methods of organizing human activity” because it recites a step for evaluating artwork based on at least one 
When considered together, these steps set forth an abstract idea for providing feedback on the accuracy of an artwork appreciator evaluation of a painting for human performance evaluation purposes (e.g., methods are provided to allow an art appreciator to evaluate a piece of art based on at least one evaluation item and to allow an expert to score a user's appreciation result of the artwork, see paragraph 0024 of the Specification), which amounts to managing personal behavior, relationships or interactions (e.g., following rules or instructions for performing the evaluation) as set forth in the “Certain Methods of Organizing Human Activity” abstract idea grouping. The limitations for “provide feedback on accuracy of the marked result of the user according to a reference factor”  and “wherein the file is marked by the user based on at least one evaluation item” can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping. Therefore, independent claim 1 has been found to recite an abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry. Claim 12 recites similar limitations as claim 1 and is therefore determined to recite the same abstract idea.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. Independent claim 1 recites the additional elements of:
 “a transmitter, configured to,” “a terminal,” “a receiver, configured to,” and “a processor” and independent claim 12 recites the additional elements of: “a terminal”. These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). With respect to the “transmit”  step, even if considered as an additional element and evaluated separately, this element is receive” step is deemed as part of the abstract idea, even if considered as an additional element and evaluated separately, this element is directed to insignificant extra-solution data gathering activities, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claim 1 recites the additional elements of: “a transmitter, configured to,” “a terminal,”  “a receiver, configured to,” and “a processor” and independent claim 12 recites the additional elements of: “a terminal”. These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, The technique implementing the integrated circuit is not limited to LSI, and can be realized by using a private circuit or a general processor.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
With respect to the “transmit” and “receive” steps, it is noted that receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
2-11, 13-15, 18-20, and 23-24 recite the same abstract ideas as recited in the independent claims and have been found to recite further limitations that fall under the same “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings as independent claims 1/12 via further steps/details for managing personal behavior, relationships or interactions (i.e., behavior/performance of art appreciators) and steps that can be performed in
the human mind (including an observation, judgement, evaluation, opinion), along with the same additional elements addressed above in the discussion of independent claims 1/12 which, as noted above, are not sufficient to integrate the judicial exception into a practical application or enough to add significantly more to the claims. Dependent claims 2-11, 13-15, 18-20, and 23-24  have been found to either recite details that further narrow the abstract ideas set forth in the independent claims accompanied by, at most, additional elements in the form of a generic computer or software to tie the invention to a particular technological environment which, as noted above, is not sufficient to amount to a practical application or add significantly more to the claims.  For example, dependent claim 3 recites the limitation “obtain identifying information in the electronic carrier of the artwork to be marked; determine a reference artwork of a same type as the artwork to be marked according to the identifying information, wherein each of the at least one evaluation item of the reference artwork has a predetermined reference value; score the marked value of the artwork to be marked according to the predetermined reference value of the reference artwork, to obtain the system score” -  however these steps can be accomplished mentally such as by human evaluation or judgment, and also cover organizing human activity since they flow directly from artwork appraisal involving human interaction. Dependent claim 4 recites the limitation “wherein the identifying information comprises at least one of an author name, a classification of work category, a classification of work style and analysis of work content” and dependent claim 5 recites the limitation “wherein the artwork to be marked and the reference artwork are painting works, and the analysis of work content comprises: brush stroke delicateness, a number and types of colors, and color usage type determined by chromaticity values” -  however these steps can be accomplished mentally such as by human evaluation or judgment, and also cover organizing human activity since they flow directly from artwork appraisal involving human interaction. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. The additional elements recited in the dependent claims comprise “an electronic carrier” (claims 2-3, 6, 10-11, and 13-14), “a local repository” or a “remote cloud” (claim 6), “a system” (claim 23) and also repeat the involvement of the server of claim 1. However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements rely on generic computing elements or software that serve to tie the abstract to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. Even if the “electronic carrier of an artwork” was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of an electronic carrier of the artwork comprising a picture is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Wang, US 6,370,442 B1 (col. 2, lines 16-32: “Images exist today in the form of photos, paintings, artworks, prints, fabrics, or even computer files. The methods to convert such images to bitmap data are well-known arts.”). See also, Wicker,  US 2007/0246930 A1 (paragraph 0038: “images are digitally created as a file or picture or a vector image, such as a conventional JPEG file”)
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

24.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

25.	Claims 1-4, 6-7, 11-15, 18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick et al., Pub. No.: US 2011/0022542 A1, [hereinafter Lutnick], in view of Rigaud,  Pub. No.: US 2018/0285805 A1, [hereinafter Rigaud].

	As per claim 1, Lutnick teaches a server for providing feedback on a user's mark on a file (paragraph 0048, discussing a server and a workstation in communication with one another over the Internet; paragraph 0176, discussing that the system may comprise one or more servers coupled to one or more databases, one or more data providers, one or more end users, and one or more agents...Users may also communicate with other users, e.g., regarding art or an art rating), comprising: 

a transmitter, configured to transmit a file to be marked to a terminal of the user in response to a command for requesting the file by the user (paragraph 0119, discussing that a first request to receive at least one of the plurality of works of art is received from the first user [i.e., This shows that a request is received from the user]…After determining that the first request is approved, an instruction directing that the requested at least one of the plurality of works of art be delivered is transmitted; paragraph 0179, discussing that users may comprise one or more human persons. Users may rate art, contribute art to the art exchange,…, provide rating and value information pertaining to one or more works of art, and/or otherwise interact with one or more other users, server, or data providers, or other elements of system. Users may provide or receive information related to a work of art or a rating associated therewith. Users may interact with agents, the server, and/or other users to rate art, contribute art to the art exchange...; paragraph 0180, discussing that data provider(s) may comprise any person, processor, information service, 

a receiver, configured to receive a marked result of the user from the terminal (paragraph 0180, discussing that data provider(s) may comprise any person, processor, information service, or other entity that publishes or otherwise provides information concerning one or more works of art, such as a value (e.g., a price of a work of art) to the server, users, and/or agents. For example, a data provider may comprise an art appraiser, data feed, data service, website, or other source of information relevant to a work of art. The information may comprise information about one or more works of art. The data may also comprise historical information about one or more works of art, such as historical price information concerning a specific work of art or category of art. In some embodiments, the data may include information that may be relevant to pricing or rating a work of art; paragraph 0181, discussing that the data provider may provide art information in real time, as information first becomes available to the general public, or at another time. The data provider may provide such information in any one or more of a variety of forms and means such [i.e., This shows that a marked result of the user is received]); and

a processor, configured to provide feedback (paragraph 0071: “The apparatus that performs the process can include, e.g., a processor and those input devices and output devices that are appropriate to perform the process. For example, a description of a process is a description of an apparatus comprising a processor and memory that stores a program comprising instructions that, when executed by the processor, direct the processor to perform the method.”; paragraph 0153, discussing that an asset such as an art asset may be rated by a person or automatically by the system. For example, an asset may be rated transparently in accordance to asset-based points according to a plurality of composite inputs. Using an art asset as a concrete example, the basic asset feature of a particular characteristic of the asset is given a certain number of points. The art asset's features may also be rated and given a certain number of points or tokens. Finally, the thematic experience of the asset may be rated in accordance with a points-based or token system. The points for each characteristic may be aggregated to derive the number of points assigned to the asset. The initial asset base points may be measured against 

wherein the file is marked by the user based on at least one evaluation item, and the marked result includes a marked value corresponding to each of the at least one evaluation item (paragraph 0188, discussing that user interface module may comprise input devices for users to input information about one or more works of art, such as a request for one or more specific works of art, and other information; paragraph 0209, discussing that an art rating may be determined for a set of works of art selected by a user and/or the processor. The art rating may be determined based on one or more criteria and/or parameters [i.e., based on at least one evaluation item] associated with the one or more works of art, such as category information, historical price information, current market price of a work of art, projected change in category information, expected future market prices,…, and other information that may be relevant to a determination of a rating and/or value of one or more works of art; paragraph 0180).

While Lutnick teaches a processor, configured to provide feedback, Lutnick does not explicitly teach that the feedback is on accuracy of the marked result of the user according to a reference factor. However, Rigaud in the analogous art of artwork appraisal methods teaches this concept. Rigaud teaches:

provide feedback on accuracy of the marked result of the user according to a reference factor (paragraph 0001, discussing a system and method for providing qualified valuations of tangible personal property (e.g., painting) wherein the tangible personal property is categorized into a particular item-category and then the valuation is performed by an appraiser. The system provides a score to assess the performance of multiple appraisers. Said scores may be used to govern the overall performance of the appraisers such that the system is continually improved [i.e., This shows that feedback is provided]. [0083] 2. Access to historic valuation data within the system's proprietary database of appraisals, which reveals the historical valuation reasoning and support provided by their peers on previous items of similar Like, Kind and Quality. For example, the system provides the ability for Appraisers to remotely discuss a tricky painting with other qualified experts and draw a conclusion based on their professional opinions; paragraph 0101, discussing that FIG. 10 shows a non-limiting, exemplary embodiment of an appraiser grading sheet wherein the Appraisers are scored for the overall performance on individual item appraisals [i.e., This shows that  feedback on accuracy of the marked result of the user according to a reference factor is provided]; FIG. 2; paragraph 0088). 

Lutnick is directed towards methods and systems for rating works of art. Rigaud is directed towards a system and method for providing valuations of paintings. Therefore they are deemed to be analogous as they both are directed towards solutions for artwork appraisals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lutnick with Rigaud because the references are analogous art because they are both directed to solutions for artwork evaluation, which falls within applicant’s field of endeavor (artwork evaluation/assessment), and because modifying Lutnick to include Rigaud’s feature for providing feedback on accuracy of the marked result of the user according to a reference factor, in the manner claimed, would serve the motivation of gauging which appraisers are most 

As per claim 2, the Lutnick-Rigaud combination teaches the server according to claim 1. Lutnick further teaches wherein the file is an electronic carrier of an artwork (paragraph 0106, discussing that a "piece of art" means any physical item in a graphic or plastic medium that is a conscious production or arrangement of colors, forms, movements, or other elements in a manner that affects the sense of beauty. A "work of art" is a physical product of deliberately arranging elements in a way that appeals to the senses or emotions. A work of art may be in any physical medium, including images, video, sounds, text, words, and patterns stored or otherwise embodied in software. For instance, a "work of art" may comprise an image stored on a hard drive [i.e., This shows that the file is an electronic carrier of an artwork]; paragraph 0107, discussing that a digital piece of art may comprise one or more video or sound files (in stored or executed electronic form) of images (e.g., a digital image representation of a photograph taken by Annie Liebowitz), moving images, and sound such as music (e.g., a digital representation of a symphony composed by Beethoven; paragraph 0108, discussing that digital pieces of art may be delivered to users electronically, e.g., via FTP file transfer, email, Wi-Fi, mobile device transmission, or other electronic delivery means; paragraph 0257).

As per claim 3, the Lutnick-Rigaud combination teaches the server according to claim 2. Lutnick further teaches wherein the reference factor comprises a system score (paragraph 0194, discussing that the price module may determine and associate one or more values or prices with one or more works of art. For instance, price module may determine a price or value for a portfolio [i.e., The market price associated with the work of art corresponds to the reference factor – This interpretation is consistent with the Applicant’s Specification at paragraph 0023, which states “The reference factor may include at least one of market price of the artwork to be marked, and expert score for the marked result of the user]. For instance, a user may provide information about the works of art), and the processor (paragraph 0127)  is further configured to: 
obtain identifying information in the electronic carrier of the artwork to be marked (paragraph 0110, discussing that a "category" of one or more works of art may comprise one or more of a genre, historical time period, style of art, color scheme of art, a field of art (e.g., sculpture, painting, photography, pottery, music, ballet, literature), or other category that can be applied to art. In one example, a single category of art may apply to a portfolio of works of art by the same artist or by a group of related artists; paragraph 0209, discussing that the art rating may be determined based on one or more criteria and/or parameters associated with the one or more works of art, such as category information, historical price information, current market price of a work of art (e.g., a work of art having similar category information or rating information; projected change in category information, expected future market prices,…, and other information that may be relevant to a determination of a rating and/or value of one or more works of art; paragraph 0142, discussing that the at least one category may comprise at least one of a genre of art, a historical time period, a style of art, an artist, a medium of art, a color scheme of art, and a field [i.e., the asset information including information about the art asset, such as title, date, artist, and other rating information corresponds to the identifying information]; paragraph 0165, discussing that the database may also store rating categories of each work of art, such as the artist, historical significance, style, color scheme, art type; paragraph 0210, discussing that information such as value information, category information, and rating information may be associated, e.g., in a database, with one or more works of art; paragraph 0140).

determine a reference artwork of a same type as the artwork to be marked according to the identifying information (paragraph 0165, discussing that the art exchange may store a record of all prices/points "paid" in exchange for works of art. The system may track the prices over time. The database may also store rating categories of each work of art, such as the artist, historical significance, style, color scheme, art type. Based on the data, the system may determine trends--e.g., that one artist's paintings are rising in value by 10% per year, or that pointillist paintings by French artists in the 1880's are decreasing in price. Based on the data, the system may estimate current and future values of one work of art, e.g., based on prior information about the work of art, and/or based on information about other works of art in a similar rating category; paragraph 0209, discussing that an art rating may be determined for one or more of the works of art…The art rating may be determined based on one or more criteria and/or parameters associated with the one or more works of art, such as category information, historical price information, current market price of a work of art (e.g., a work of art having similar category information or rating information); projected change in category information, expected future market prices,…, and other information that may be relevant to a determination of a rating and/or value of one or more works of art; paragraph 0225, discussing that the system may determine values for specific works of art based [i.e., The art from a similar category corresponds to the reference artwork of a same type as the artwork to be marked]),

wherein each of the at least one evaluation item of the reference artwork has a predetermined reference value (paragraph 0140, discussing that rating information about at least one category for each of a plurality of works of art may be received...The rating information may comprise at least one first rating in at least one category for the at least one first work of art and a second rating in the at least one category for the second work of art. Each category may comprise at least one of a genre of art, historical time period, style of art, an artist, a medium of art, a color scheme of art, and a field of art [i.e., The at least one category comprising at least one of a genre of art, historical time period, style of art, an artist, a medium of art, a color scheme of art, and a field of art corresponds to the at least one evaluation item of the reference artwork – This interpretation is consistent with the Applicant’s Specification at paragraph 0028, which states “the at least one evaluation item can comprise at least one of painting color usage”]. A determined value of the at least one first work of art may be received. A current value of a second work of art may be determined based on the rating information and the determined value [i.e., The pre-determined value of the one first work of art corresponds to the predetermined reference value of the reference artwork]; paragraphs 0143, 0165),

score the marked value of the artwork to be marked according to the predetermined reference value of the reference artwork, to obtain the system score (paragraph 0165, discussing that the system may track the prices over time. The database may also store rating categories of each work of art, such as the artist, historical significance, style, color scheme, art type. Based on the data, the system may determine trends--e.g., that one artist's paintings are rising in value by 10% per year, or that pointillist paintings by French artists in the 1880's are decreasing in price. [i.e., determining the current value of one work of art based on information about other works of art in a similar rating category corresponds to scoring the marked value of the artwork to be marked according to the predetermined reference value of the reference artwork]; paragraphs 0182, 0258).

As per claim 4, the Lutnick-Rigaud combination teaches the server according to claim 3. Lutnick further teaches wherein the identifying information comprises at least one of an author name, a classification of work category, a classification of work style and analysis of work content (paragraph 0110, discussing that a "category" of one or more works of art may comprise one or more of a genre, historical time period, style of art, color scheme of art, a field of art (e.g., sculpture, painting, photography, pottery, music, ballet, literature), or other category that can be applied to art. In one example, a single category of art may apply to a portfolio of works of art by the same artist or by a group of related artists; paragraph 0140, discussing that rating information about at least one category for each of a plurality of works of art may be received; paragraph 0142, discussing that the at least one category may comprise at least one of a genre of art, a historical time period, a style of art, an artist, a medium of art, a color scheme of art, and a field of art; paragraph 0152, discussing that the asset owner may submit art asset information (e.g., more detailed information about the art asset, such as title, date, artist, and other rating information) to the system, e.g., online or via other networked communication [i.e., the asset information including information about the art asset, such as title, date, artist, and other rating information corresponds to the identifying information]; paragraph 0165, discussing that the database may also store rating categories of each work of art, such as the artist, historical significance, style, color scheme, art type (e.g., painting, sculpture, photographs, etc.); paragraph 0210, discussing that information such as value information, category information, and rating 

As per claim 6, the Lutnick-Rigaud combination teaches the server according to claim 3. Lutnick further teaches wherein the electronic carrier of the reference artwork is stored in a local repository, or the reference artwork is obtained from a remote cloud (paragraph 0043, discussing that referencing may include querying, accessing, selecting, choosing, reading, and/or looking-up. The act of referencing may be performed by a computing device. For example, referencing a thing may include reading a memory location in which the thing is stored by a processor; paragraph 0048, discussing that a plurality of computer-based devices may operate together to perform one step of a process such as is common in grid computing systems. In some embodiments, such a plurality of computer-based devices may operate provide added functionality to one another so that the plurality may operate to perform one step of a process such as is common in cloud computing systems…; paragraph 0072, discussing that the apparatus that performs the process can include a plurality of computing devices that work together to perform the process. Some of the computing devices may work together to perform each step of a process, may work on separate steps of a process, may provide underlying services that other computing devices that may facilitate the performance of the process. Such computing devices may act under instruction of a centralized authority. In another embodiment, such computing devices may act without instruction of a centralized authority. Some examples of apparatus that may operate in some or all of these ways may include grid computer systems, cloud computer systems, peer-to-peer computer systems, computer systems configured to provide software as a service, and so on [i.e., the cloud computer system corresponds to the remote cloud]. For example, the apparatus may comprise a computer system that executes the bulk of its processing load on a remote server but outputs display information to and receives user input information from a local user computer; paragraph 0106, discussing that a work of art may be in any physical 

Examiner notes that Rigaud, in addition to Lutnick as cited above, also teaches: wherein the electronic carrier of the reference artwork is stored in a local repository, or the reference artwork is obtained from a remote cloud (paragraph 0107, discussing that the items are categorized based on their facts/attributes (e.g., object type, style, origin, age). Based on the service terms, the items are assigned to a qualified appraiser as a valuation assignment, or simply entered into the system for storage…).

As per claim 7, the Lutnick-Rigaud combination teaches the server according to claim 2. Lutnick further teaches wherein the reference factor comprises at least one of market price of the artwork to be marked, and expert score for the marked result (paragraph 0127, discussing that the act of determining a value for each portfolio of art comprises estimating by the at least one processor a current market price of at least one of the works of art in the portfolio; paragraph 0162: “The Art Exchange may determine a value of a work of art (e.g., a market price of the art) using any of several methods as described herein.”; paragraph 0194, discussing that the price module may determine and associate one or more values or prices with one or more works of art. For instance, price module may determine a price or value for a portfolio of works of art. Prices may include a current price, a historical price (e.g., a price such as a market price at a prior time, such as a week earlier or an original date of creation of a work of art), and an estimated future [i.e., This shows that the reference factor comprises a market price]).

As per claim 11, the Lutnick-Rigaud combination teaches the server according to claim 2. Lutnick further teaches wherein the electronic carrier of the artwork comprises a picture and/or a video for the artwork (paragraph 0106, discussing that a "piece of art" means any physical item in a graphic or plastic medium that is a conscious production or arrangement of colors, forms, movements, or other elements in a manner that affects the sense of beauty. A "work of art" is a physical product of deliberately arranging elements in a way that appeals to the senses or emotions. A work of art may be in any physical medium, including images, video, sounds, text, words, and patterns stored or otherwise embodied in software. For instance, a "work of art" may comprise an image stored on a hard drive [i.e., This shows that the electronic carrier of the artwork comprises a picture]; paragraph 0107, discussing that a digital piece of art may comprise one or more video or sound files (in stored or executed electronic form) of images (e.g., a digital image 

Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 12 the Lutnick-Rigaud combination teaches a method (Lutnick, abstract, discussing that methods and systems are provided herewith for rating works of art; paragraph 0007: “FIG. 5 depicts an exemplary interface for determining rating information according to at least one embodiment of the methods disclosed herein.”; paragraphs 0011, 0258).

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above. 
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above. 
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above. 
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above. 

As per claim 23, the Lutnick-Rigaud combination teaches a system for providing feedback on a user's mark on a file, comprising the server according to claim 1 (Lutnick, paragraph 0048, discussing a server and a workstation in communication with one another over the Internet;  a user terminal is configured to communicate with the server (paragraph 0048, discussing a server and a workstation in communication with one another over the Internet; paragraph 0072, discussing that the apparatus may comprise a computer system that executes the bulk of its processing load on a remote server but outputs display information to and receives user input information from a local user computer; paragraph 0176, discussing that the system may comprise one or more servers coupled to one or more databases, one or more data providers, one or more end users, and one or more agents...Users may also communicate with other users, e.g., regarding art or an art rating), wherein the user terminal is configured to request a file to be marked from the server (paragraph 0119, discussing that a first request to receive at least one of the plurality of works of art is received from the first user [i.e., This shows that a request is received from the user terminal]… After determining that the first request is approved, an instruction directing that the requested at least one of the plurality of works of art be delivered is transmitted; paragraph 0188, discussing that user interface module may comprise input devices for users to input information about one or more works of art, such as a request for one or more specific works of art, and other information; paragraph 0258), transmit a marked file to the server after the user completes marking (paragraph 0180, discussing that data provider(s) may comprise any person, processor, information service, or other entity that publishes or otherwise provides information concerning one or more works of art, such as a value (e.g., a price of a work of art) to the server, users, and/or agents. For example, a data provider may comprise an art appraiser, data feed, data service, website, or other source of information relevant to a work of art. The information may comprise information about one or more works of art. The data may also comprise historical information about one or more works of art, such as historical price information concerning a specific work of art or category of art. In some embodiments, the data may include 

Lutnick does not explicitly teach receive a feedback result on the marked file from the server. However, Rigaud in the analogous art of artwork appraisal methods teaches this concept. Rigaud teaches:

receive a feedback result on the marked file from the server (paragraph 0001, discussing a system and method for providing qualified valuations of tangible personal property wherein the tangible personal property is categorized into a particular item-category and then the valuation is performed by an appraiser. The system provides a score to assess the performance of multiple appraisers. Said scores may be used to govern the overall performance of the appraisers such 

Lutnick is directed towards methods and systems for rating works of art. Rigaud is directed towards a system and method for providing valuations of paintings. Therefore they are deemed to be analogous as they both are directed towards solutions for artwork appraisals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lutnick with Rigaud because the references are analogous art because they are both directed to solutions for artwork evaluation, which falls within applicant’s field of endeavor (artwork evaluation/assessment), and because modifying Lutnick to include Rigaud’s feature for receiving a feedback result on the marked file from the server, in the manner claimed, would serve the motivation of gauging which appraisers are most competent  (Rigaud at paragraph 0088), or in the pursuit of achieving better and validated artwork appraisals (Rigaud at paragraph 0089); 

As per claim 24, the Lutnick-Rigaud combination teaches the system according to claim 23. Lutnick further teaches wherein the reference factor comprises the expert score, the evaluation system further comprises a scoring terminal, and the scoring terminal is configured to transmit the expert score to the server (paragraph 0176, discussing that the system may comprise one or more servers coupled to one or more databases, one or more data providers, one or more end users 10a-10n, and one or more agents. The data providers, users, agents, and server may each communicate with each other. Users may also communicate with other users, e.g., regarding an art rating; paragraph 0177, discussing that the server may comprise one or more processors, computers, computer systems, computer networks, and or computer databases. The server may communicate with users, data providers, and agents. For instance, the server may communicate with a user computer; paragraph 0183, discussing that agents may be art appraisers [i.e., experts]...Agents may determine a rating or value of one or more works of art [i.e., the rating of the artwork provided by the art appraiser corresponds to the expert score] and provide such rating and/or value information to one or more other entities in the system such as server or users [i.e., This shows that the scoring terminal is configured to transmit the expert score to the server]; paragraph 0184, discussing that the server may comprise input and output devices for communicating with other various system elements; paragraph 0187, discussing that the user interface module may communicate with users. User interface module may communicate with users so that users can communicate with users to provide information regarding one or more works of art; paragraph 0188, discussing that user interface module may cause information to be output to a user, e.g., at a user output device such as a display device (e.g., a display device at 

Examiner notes that Rigaud, in addition to Lutnick as cited above, also teaches: wherein the reference factor comprises the expert score (paragraph 0001, discussing a system and method for providing qualified valuations of tangible personal property wherein the tangible personal property is categorized into a particular item-category and then the valuation is performed by an appraiser. The system provides a score to assess the performance of multiple appraisers. Said scores may be used to govern the overall performance of the appraisers such that the system is continually improved upon; paragraph 0011, discussing a method of creating and self-validating a community of appraisers, including the steps of assessing the performance of said appraisers…The assessing of appraisers may be performed by their peers within the networked-community; paragraph 0081, discussing a system for creating a network/community of Appraisers. Within this network, the Appraisers have the unique ability to collaborate in real time, regardless of the Appraisers' locations and/or time zones. Such a network system enables: [0082] 1. Peer reviews of valuation assignments, facilitated by the system, upon which Appraisers can offer feedback. [0083] 2. Access to historic valuation data within the system's proprietary database of appraisals, which reveals the historical valuation reasoning and support provided by their peers on previous items of similar Like, Kind and Quality. For example, the system provides the ability for Appraisers to remotely discuss a tricky painting with other qualified experts and draw a conclusion based on their professional opinions; paragraph 0085: “The present invention is unique in its ability to validate an Appraiser's valuation through peer review and/or comparison. For example, to further ensure we assign the best appraiser, each completed valuation .

26.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lutnick in view of Rigaud, in further view of Lombardi, Thomas Edward. The classification of style in fine-art painting. Pace University, 2005, [hereinafter Lombardi].

As per claim 5, the Lutnick-Rigaud combination teaches the server according to claim 4. Lutnick further teaches wherein the artwork to be marked and the reference artwork are painting works (paragraph 0105, discussing that a "work of art" means a physical painting, drawing, photograph, or sculpture; paragraph 0153, discussing that an asset may be rated transparently in accordance to asset-based points according to a plurality of composite inputs. Using an art asset as a concrete example, the basic asset feature of a particular characteristic of the asset (e.g., artist, time period, medium, etc.) is given a certain number of points (e.g., 100 points for paintings from the Romantic period, 1000 points if the artist is Monet or 1500 for Rembrandt, 500 points for a painting of a certain size, etc.; paragraph 0166, discussing that representative tangible assets, in one embodiment, include paintings; paragraph 0258, discussing that a person may enter rating information about the artist's name, title of the art, medium (e.g., painting or sculpture or photograph, etc.), historical time period of the art work (e.g., 1880's, Romantic period, Expressionist period), related artists, date of creation, school of art, etc.), and the analysis of work content comprises: types of colors, and color usage type (paragraph 0110, discussing that a "category" of one or more works of art may comprise one or more of a genre, historical time period, style of art, color scheme of art, a field of art, or other category that can be applied to art; paragraph 0140, discussing that each category may comprise at least one of a genre of art, historical time period, style of art, an artist, a medium of art, a color scheme of art, and a field of 

The Lutnick-Rigaud combination does not explicitly teach that the analysis of work content comprises: brush stroke delicateness, a number of colors, and color usage type determined by chromaticity values. However, Lombardi in the analogous art of fine-art style classification teaches this concept. Lombardi teaches: 

the analysis of work content comprises: brush stroke delicateness, a number of colors, and color usage type determined by chromaticity value (C1.1 - Abstract, discussing that the study considers several color features such as color autocorrelograms and dynamic spatial chromatic histograms…A palette description algorithm is proposed for describing the color content of paintings from an image’s color map; C1.1, Introduction, discussing that the paper considers the components necessary to classify style in a general way with techniques that apply to a broad range of painting styles. Section 2 outlines the basis of formal approaches to painting style and discusses the formal elements considered in this paper: light, line, texture, and color;  C.1.2, paragraph 2, discussing that art historians and critics use a nuanced vocabulary to discuss the formal characteristics of paintings. The formal terms for describing a painting focus on how an artist painted the given subject in a particular context. Color, line, light, space, composition, depth, shape, and size are all examples of formal characteristics of a painting. The research presented [i.e., This shows that the analysis of work content comprises:, a number of colors, and color usage type determined by chromaticity values];  C1.3, paragraph 2, discussing that the palette description algorithm summarizes the color content of an image map for HSV (Hue, Saturation, Value) colors by defining the central tendency of the colors in the image; C1.8, discussing analysis of paintings based on brush strokes).

The Lutnick-Rigaud combination describes features for evaluation of works of art. Lombardi is directed towards classification of style in fine-art painting. Therefore they are deemed to be analogous as they both are directed towards solutions for artwork evaluation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lutnick-Rigaud combination with Lombardi because the references are analogous art because they are both directed to solutions for artwork evaluation, which falls within applicant’s field of endeavor (artwork evaluation/assessment), and because modifying the Lutnick-Rigaud combination to include Lombardi’s features for the including analysis of work content comprising brush stroke delicateness, a number of colors, and color usage type determined by chromaticity value, in the manner claimed, would serve the motivation of defining .

27.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick in view of Rigaud, in further view of Bright, Patent No.: US 6,017,218, [hereinafter Bright].

As per claim 8, the Lutnick-Rigaud combination teaches the server according to claim 7. Lutnick further teaches wherein the artwork is a painting work (paragraph 0105, discussing that a "work of art" means a physical painting, drawing, photograph, or sculpture; paragraph 0153, discussing that for example, an asset may be rated transparently in accordance to asset-based points according to a plurality of composite inputs. Using an art asset as a concrete example, the basic asset feature of a particular characteristic of the asset (e.g., artist, time period, medium, etc.) is given a certain number of points (e.g., 100 points for paintings from the Romantic period, 1000 points if the artist is Monet or 1500 for Rembrandt, 500 points for a painting of a certain size, etc.; paragraph 0166, discussing that representative tangible assets, in one embodiment, include paintings, drawings, sculptures and photographs; paragraph 0258, discussing that a person may enter rating information about the artist's name, title of the art, medium (e.g., painting or sculpture or photograph, etc.), historical time period of the art work, related artists, date of creation, school of art, etc.), and

when the reference factor comprises at least the expert score for the marked result, the at least one evaluation item comprises at least one of painting color usage and painting brush stroke delicateness (paragraph 0110, discussing that a "category" of one or more works of art may comprise one or more of a genre, historical time period, style of art, color scheme of art, a field of art, or other category that can be applied to art; paragraph 0140, discussing that each category may comprise at least one of a genre of art, historical time period, style of art, an artist, a medium of art, a color scheme of art, and a field of art; paragraph 0182, discussing that a data provider may provide to the server information about a plurality of different works of art. For example, the data providers may provide information regarding historical style, color and style information, and other information about the work of art; paragraph 0183, discussing that agents may be art appraisers [i.e., experts]...Agents may determine a rating or value of one or more works of art [i.e., the rating of the artwork provided by the art appraiser corresponds to the expert score] and provide such rating and/or value information to one or more other entities in the system such as server or users; paragraph 0258, discussing that a person may enter rating information at the interface in the various boxes. For example, a person may enter rating information about the artist's name,…, size and/or dimensions of the artwork, the dominant color (e.g., blue, or black and white if the artwork is a black and white photo) [i.e., This shows that at least one evaluation item comprises painting color usage], other colors associated with the artwork, last sale price, estimated current value, notes, and other information),

the marked value comprises a first marked value representing the painting color usage (paragraph 0182, discussing that a data provider may provide to the server information about a plurality of different works of art. For example, the data providers may provide information regarding historical style, color and style information, and other information about the work of art; paragraph 0258, discussing that a person may enter rating information at the interface in the various boxes. For example, a person may enter rating information about the artist's name,…, [i.e., the rating information about the dominant color and other colors associated with the artwork corresponds to a first marked value representing the painting color usage], last sale price, estimated current value, notes, and other information),

the expert score comprises at least one of a first evaluation score corresponding to the first marked value and a second evaluation score corresponding to the second marked value (paragraph 0110, discussing that a "category" of one or more works of art may comprise one or more of a genre, historical time period, style of art, color scheme of art, a field of art, or other category that can be applied to art; paragraph 0140, discussing that each category may comprise at least one of style of art, an artist,…, a color scheme of art, and a field of art; paragraph 0141, discussing that the determined value may be an appraisal value determined by an art appraiser; paragraph 0182, discussing that the data providers may provide information regarding historical style, color and style information, and other information about the work of art; paragraph 0183, discussing that agents may be art appraisers [i.e., experts]...Agents may determine a rating or value of one or more works of art [i.e., the rating of the artwork provided by the art appraiser corresponds to the expert score] and provide such rating and/or value information to one or more other entities in the system such as server or users; paragraph 0258, discussing that a person may enter rating information at the interface in the various boxes. For example, a person may enter rating information about the artist's name,…, size and/or dimensions of the artwork, the dominant color (e.g., blue, or black and white if the artwork is a black and white photo) [i.e., This shows that the expert score comprises a first evaluation score corresponding to the first marked value], other colors associated with the artwork, last sale price, estimated current value, notes, and other information; paragraph 0234).

when the reference factor comprises at least the expert score for the marked result, the expert score comprises at least one of a first evaluation score (paragraph 0008, discussing a system that provides a score to assess the performance of multiple appraisers; paragraph 0011, discussing assessing the performance of said appraisers; paragraph 0081, discussing a system for creating a network/community of Appraisers. Within this network, the Appraisers have the unique ability to collaborate in real time, regardless of the Appraisers' locations and/or timezones. Such a network system enables: Peer reviews of valuation assignments, facilitated by the system, upon which Appraisers can offer feedback; paragraph 0085, “The present invention is unique in its ability to validate an Appraiser's valuation through peer review and/or comparison. For example, to further ensure we assign the best appraiser, each completed valuation assignment is reviewed, scored and, when necessary, duplicated and distributed among multiple Appraisers.” [i.e., The valuation assignment score by the qualified appraiser suggests an expert score for the marked result]; paragraph 0086, discussing that to ensure greater validation, it may be desirable for the Project Coordinator to review all the valuations from the Appraiser(s) who have worked on a particular TPP-collection. Further, the Project Coordinator may send a report to the Managing Director, who then uses those independent valuations to establish a measured, standard deviation. If an Appraiser's valuation assignment falls outside of the standard deviation calculation established by her peers on the same assignment, she may be listed as poorly-qualified. If it falls well within the standard deviation, she may be rated as highly-qualified; paragraph 0087, discussing that the Appraisers in the database may further be scored based on the number of encounters they have had with the objects that fall within their qualified categories; paragraph 0088: “These scores are helpful to gauge which Appraisers are not only most competent, but also the most efficient at their work.”; paragraph 0101).

the marked value comprises a second marked value representing the painting brush stroke delicateness. However, Bright in the analogous art of painting analysis teaches this concept. Bright teaches: 

the marked value comprises a second marked value representing the painting brush stroke delicateness (abstract: “A method for authenticating a subject painting as to a particular artist by comparing brush marks between one or more known works of the artist and the subject painting.”; col. 1, lines 5-9: “The invention relates to a method for identifying the artist who has painted a picture by matching brush marks on a subject painting of questioned authenticity with the brush marks on a painting of confirmed authenticity.”; col. 1, lines 10-25, discussing that authentication of paintings or other works of art is typically based on the opinion of an expert. Numerous elements are included in evaluation by an expert. These are typically subjective determinations by the expert, drawing on the expert's experience and other background. Exemplary areas for evaluation by experts is the painting subject matter, and the general style or technique employed. Analysis by an expert may also include study of how the paint is laid down on the canvas, such as whether the paint is thick or thin also including study of the brush stroke technique [i.e., the analysis including study of the brush stroke technique corresponds to the second marked value representing the painting brush stroke delicateness]; col. 2, lines 25-26, discussing that an artist can have a distinctive brush stroke which is often used by experts to evaluate a painting for authenticity; col. 1, lines 26-28).

The Lutnick-Rigaud combination describes features for evaluation of works of art. Bright is directed towards a method for authenticating a subject painting. Therefore they are deemed to be analogous as they both are directed towards solutions for artwork evaluation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lutnick-Rigaud combination with Bright because the references are 

Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above. 

28.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick in view of Rigaud, in further view of Beach Drummond, Pub. No.: US 2008/0102421 A1, [hereinafter Drummond].

As per claim 9, the Lutnick-Rigaud combination teaches the server according to claim 7. Lutnick further teaches wherein the processor is further configured to: when the reference factor comprises both the market price of the artwork to be marked and the expert score, the market price of the artwork to be marked and the expert score are weighted (paragraph 0153, discussing that an asset such as an art asset may be rated by a person. For example, an asset may be rated transparently in accordance to asset-based points according to a plurality of composite inputs. Using an art asset as a concrete example, the basic asset feature of a particular characteristic of the asset (e.g., last purchase price, artist, time period, medium, etc.) is given a certain number of points (e.g., 100 points for paintings from the Romantic period, 1000 points if the artist is Monet [i.e., This shows that the market price of the artwork to be marked and the expert score are weighted]; paragraph 0258).

Lutnick does not explicitly teach that the expert score is weighted, to determine the accuracy of the marked result of the use. Rigaud in the analogous art of artwork appraisal systems teaches:

 determine the accuracy of the marked result of the user (paragraph 0001, discussing a system and method for providing qualified valuations of tangible personal property wherein the tangible personal property is categorized into a particular item-category and then the valuation is performed by an appraiser. The system provides a score to assess the performance of multiple appraisers. Said scores may be used to govern the overall performance of the appraisers such that the system is continually improved upon; paragraph 0011, discussing a method of creating and self-validating a community of appraisers, including the steps of assessing the performance of said appraisers…The assessing of appraisers may be performed by their peers within the networked-community; paragraph 0081, discussing a system for creating a network/community of Appraisers. Within this network, the Appraisers have the unique ability to collaborate in real time, regardless of the Appraisers' locations and/or time zones. Such a network system enables: [0082] 1. Peer reviews of valuation assignments, facilitated by the system, upon which Appraisers can offer feedback. [0083] 2. Access to historic valuation data within the system's proprietary 

Lutnick is directed towards methods and systems for rating works of art. Rigaud is directed towards a system and method for providing valuations of paintings. Therefore they are deemed to be analogous as they both are directed towards solutions for artwork appraisals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lutnick with Rigaud because the references are analogous art because they are both directed to solutions for artwork evaluation, which falls within applicant’s field of endeavor (artwork evaluation/assessment), and because modifying Lutnick to include Rigaud’s feature for determining the accuracy of the marked result of the user, in the manner claimed, would serve the motivation of gauging which appraisers are most competent  (Rigaud at paragraph 0088), or in the pursuit of achieving better and validated artwork appraisals (Rigaud at paragraph 0089); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Lutnick-Rigaud combination teaches determine the accuracy of the marked result of the use, the Lutnick-Rigaud combination does not explicitly teach that the expert score is weighted, to determine the accuracy of the marked result of the use. However, Drummond in [i.e., This shows that the expert score is weighted, to determine the accuracy of the marked result of the use]. While various rating schemes may be used, an exemplary scheme would use a rating system of 1 through 10, where 10 is the highest rating and 1 is the lowest. If each parameter were given the same weight, a multiplier of 20 for each of the above enumerated five parameters would yield a perfect score of 1,000. However, it is anticipated that the parameters would each have a different rating but that the average weighted multiplier would be 20; paragraph 0014, discussing that the individual ratings for each parameter are then multiplied by the weighting factor and all of the weighted ratings summed to provide a net rating for each judge; paragraph 0015).

The Lutnick-Rigaud combination describes features for evaluation of works of art. Drummond is directed towards a method for reviewing and evaluating a body of work from an artist. Therefore they are deemed to be analogous as they both are directed towards solutions for artwork evaluation. It would have been obvious to one of ordinary skill in the art before the 

Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.

29.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lutnick in view of Rigaud, in further view of Menzies, Pub. No.: US 2005/0003331 A1, [hereinafter Menzies].

As per claim 10, the Lutnick-Rigaud combination teaches the server according to claim 2. Lutnick further teaches wherein the processor is further configured to: provide the electronic carrier of the artwork to be marked to the transmitter (paragraph 0106, discussing that a work of art may be in any physical medium, including images, video, sounds, text, words, and patterns stored or otherwise embodied in software. For instance, a "work of art" may comprise an image stored on a hard drive; paragraph 0107, discussing that a digital piece of art may comprise one or more video or sound files (in stored or executed electronic form) of images (e.g., a digital image representation of a photograph taken by Annie Liebowitz)…; paragraph 0179, discussing that 

The Lutnick-Rigaud combination does not explicitly teach remove prompting information in the electronic carrier of an initial artwork to obtain the electronic carrier of the artwork to be marked, wherein the prompting information comprises at least author information of the initial artwork. However, Menzies in the analogous art of artwork evaluation systems teaches this concept. Menzies teaches:

remove prompting information in the electronic carrier of an initial artwork to obtain the electronic carrier of the artwork to be marked, wherein the prompting information comprises at least author information of the initial artwork (abstract: “A system and method are provided for the study of a subject area of interest (e.g., art).”; paragraph 0016, discussing that each subject flashcard depicts on its first side a work of art of the artist who is the subject of the profile card; paragraph 0021, discussing that an exemplary embodiment of the subject flashcard would depict a work of art of one of the artists in the profile cards on a first side of the subject flashcards and an identifier identifying the depiction as a work of art of the artist on the second side of the subject [i.e., This shows that prompting information comprising at least author information of the initial artwork is removed]; paragraph 0036, discussing that flashcards may be in the form of computer images).

The Lutnick-Rigaud combination describes features for evaluation of works of art. Menzies is directed towards a system and method for studying works of art. Therefore they are deemed to be analogous as they both are directed towards solutions for artwork evaluation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lutnick-Rigaud combination with Menzies because the references are analogous art because they are both directed to solutions for artwork evaluation, which falls within applicant’s field of endeavor (artwork evaluation/assessment), and because modifying the Lutnick-Rigaud combination to include Menzies’s feature for removing prompting information in the electronic carrier of an initial artwork to obtain the electronic carrier of the artwork to be marked, wherein the prompting information comprises at least author information of the initial artwork, in the manner claimed, would serve the motivation oh enhancing the learning process by allowing users to learn to recognize and identify the artwork of each artist in the collection (Menzies at paragraph 0018); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

B.	Byham et al., Pub. No.: US 2014/0095269 A1 – describes a method of ensuring scoring accuracy of an assessor.
C.	Shii, Pub. No.: US 2010/0223156 A1 – describes restraining a speculative trade due to unusual overheating of the artist's artwork valuation basis.
D.	Fisher, Pub. No.: US 2006/0003302 A1 – describes a remote art jurying system in which art jurors independently evaluate works of art at different locations, times and places.
E.	Houjou, Pub. No.: US 2013/0027435 A1 – describes an evaluation controller that evaluates artworks stored in the artwork memory based on the access count or the like and attaches a point to each artwork.
F.	Morishita et al., Patent No.: US 5,968,175 – describes concealing an author’s name.
G.	Hekkert, Paul, and Piet CW van Wieringen. "The impact of level of expertise on the evaluation of original and altered versions of post-impressionistic paintings." Acta psychologica 94.2 (1996): 117-131 – describes a process for evaluating the difference between experts and non-experts by requiring groups of subjects of different levels of expertise to judge slides of original reproductions of artworks as well as different versions of these pictures.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683